DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 and 4-26) in the reply filed on July 14, 2021 is acknowledged.
Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 11, 13, 17, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 15-21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being a anticipated by Zhang et al. (J of Biotech, 2015).
The claims are directed to methods of controlling growth of cells in a bioreactor that includes measuring the viable cell density of the cells using a biomass capacitance probe and using a temperature control loop to adjust the growth rate of the cells.
st col., 3rd para. – 2nd col., 2nd full para.; pgs. 29-31, “2. Materials and methods”; pg. 38, Fig. 8).  	With respect to claim 4, Zhang et al. teach adjusting the temperature in the culture based on a pre-determined growth curve.  (pg. 38, Fig. 8).
With respect to claims 15-17, Zhang et al. teach the viable cell density is plotted to a temperature range of 31-37 C (also encompassing 30-40 C), and that the daily fluctuations in temperature is less than about 1 C.  (pg. 38, Fig. 8).
With respect to claims 18-21, Zhang et al. teaches the cells, mammalian CHO cells, produce IgG, a polypeptide that is an antibody. (p. 39, “4.3 IgG production”).  
	With respect to claims 23 and 24, Zhang et al. teach the cells are cultured at the pH of 7.0 (pg. 29, “2.2 Set-up and equipment”),, which is “about” 7.1, according to the standards recited in para. [0026] of the specification.
 
Claim(s) 1, 5-9, 18-21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Biotech & Bioengineer, 2012).
	Lu et al. teaches methods of controlling cell growth in a bioreactor including measuring the viable cell density using a biomass capacitance probe and adjusting the growth rate of cell using a temperature control loop.  (p. 192, para. bridging 1st and 2nd cols; “Materials and Methods: Cell Line and Culture Conditions”).

	With respect to claims 18-21, Lu et al. teaches CHO cells that produce antibodies are used.  (Abstract).  
	With respect to claim 25, Lu et al. teaches that 10 x105 cells/mL are inoculated.  (p. 192, “Materials and Methods: Cell Line and Culture Conditions”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Biotech & Bioengineer, 2012) as applied to claims 1, 5-9, 18-21 and 25 above.
	Lu et al. does not explicitly teach adding a bolus feed hourly or that the culture is inoculated at a density of 6 x105 cells/mL.
	Lu et al. explicitly teaches optimization of the feeding for high productivity cell culture based on the cell type cultured and its behavior and type of feed employed.  (entire article, pg. 197, Fig. 4, pg. 9, Fig. 6).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to have modified the process of Lu et al. to incorporate bolus feed hourly and adjusting the inoculum density because it would have been obvious to combine prior art elements according to known methods to yield predictable results. As Lu et al. teach that these are factors which can be optimized to enhance production value, it would have been obvious to do so. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632